       Case 2:19-cr-00127-TLN Document 31 Filed 01/12/21 Page 1 of 1


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                 )      Case №: 2:19-cr-00127-TLN
 9                                             )
                    Plaintiff,                 )
10                                             )                    ORDER
             vs.                               )               APPOINTING COUNSEL
11                                             )
     WILLIAM MICHAEL NITSCHKE,                 )
12                                             )
                    Defendant.                 )
13                                             )
14
15          The court relieved Mr. Olsen in court on January 7, 2021. The court has agreed to appoint

16   another panel attorney. CJA Panel attorney Michael Hansen is hereby appointed effective

17   January 12, 2021, the date the Office of the Federal Defender contacted him.
18
19   DATED: January 12, 2021
20
21
                                                       Troy L. Nunley
22                                                     United States District Judge

23
24
25
26
27
28
